F I L E D
                                                                                                 United States Court of Appeals
                                                                                                         Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                                            April 6, 2007
                                        FOR THE TENTH CIRCUIT                                         Elisabeth A. Shumaker
                                                                                                          Clerk of Court

 RAYMOND CLARK,

                     P e t i ti o n e r - A p p e l l a n t ,
                                                                                   No. 06-2300
 v.                                                               ( D .C . N o . C I V - 0 5 - 1 3 3 8 W P J / W D S )
                                                                                     ( D . N .M .)
 A LA N U CH TM A N , W arden; TH E
 ATTORNEY GENERAL OF THE
 STA TE O F N EW M EX IC O,

                     R e s p o n d e n t s -A p p e l l e e s .



                                          ORDER AND JUDGM ENT*


B e f o r e B R I S C O E , H A R T Z , a n d H O L M E S , C i r c u it J u d g e s .




         A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t h a t o r a l a r g u m e n t w o u l d n o t m a te r i a ll y a s s i s t t h e

d e t e r m i n a tio n o f th is a p p e a l. S e e F e d . R . A p p . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e c a s e is th e re f o re o r d e r e d s u b m itte d w ith o u t o r a l a r g u m e n t.

         R a ym o n d C la rk a p p e a ls th e d is tr ic t c o u r t ’ s d e n ia l o f h is 2 8 U .S .C . §




         *
            T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t e x c e p t u n d e r t h e
d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. I t m a y b e
c i t e d , h o w e v e r, f o r i ts p e rs u a s iv e v a lu e c o n s is te n t w ith F e d . R . A p p . P . 3 2 . 1
a n d 1 0 th C i r . R . 3 2 . 1
2 2 5 4 p e ti t i o n , i n w h i c h h e a r g u e d th a t h i s c o n v ic ti o n f o r f ir s t d e g r e e m u r d e r

o f a p e a c e o f f ic e r s h o u l d b e v a c a te d b e c a u s e h e w a s d e n ie d e f f e c t i v e

a s s i s t a n c e o f c o u n s e l a n d b e c a u s e h e is a c tu a lly in n o c e n t.

          M r . C l a r k p r e v io u s l y f il e d a § 2 2 5 4 p e t i t i o n i n 1 9 9 0 , i n w h i c h h e

c h a ll e n g e d th e s a m e c o n v i c ti o n . T h e d is t r i c t c o u r t d e n ie d r e li e f o n th e

m e r i t s , a n d th is c o u rt a f f ir m e d . S e e C l a r k v . T a n s y , N o . 9 1 - 2 1 9 1 , 1 9 9 2 W L

1 0 2 5 4 6 ( 1 0 t h C i r. 1 9 9 2 ) ( u n p u b l is h e d ) .

          A d i s t r i c t c o u r t d o e s n o t h a v e ju r i s d i c ti o n t o a d d r e s s t h e m e r i t s o f a

s e c o n d o r s u c c e s s i v e p e ti t i o n u n t i l t h i s c o u r t h a s g r a n te d th e r e q u ir e d

a u t h o r i z a tio n u n d e r 2 8 U .S .C . § 2 2 4 4 ( b ) ( 3 ) ( A ) . S e e 2 8 U .S .C . §

2 2 4 4 ( b ) ( 3 ) ( A ) ( “ B e f o r e a s e c o n d o r s u c c e s s i v e a p p l i c a t i o n p e r m i t te d b y t h i s

s e c ti o n i s f il e d in th e d is t r i c t c o u r t , t h e a p p li c a n t s h a ll m o v e in t h e

appropriate court of appeals for an order authorizing the district court to

c o n s i d e r t h e a p p l i c a t i o n . ” ) ; P e a s e v . K l i n g e r , 1 1 5 F .3 d 7 6 3 , 7 6 4 ( 1 0 t h C i r.

1 9 9 7 ) ( “ T h e d i s tr ic t c o u r t h a d n o j u r i s d i c ti o n t o d e c i d e [ t h e p e t it io n e r ’ s ] §

2 2 5 4 p e ti t i o n w i t h o u t a u th o r i t y f r o m t h e c o u rt o f a p p e a ls .” ) . T h e d is t r i c t

c o u r t s h o u ld h a v e tr a n s f e rr e d th e a c tio n to th is c o u r t . S e e C o l e m a n v .

U n i t e d S ta t e s , 1 0 6 F . 3 d 3 3 9 , 3 4 1 ( 1 0 t h C i r . 1 9 9 7 ) ( “ [ W ] h e n a s e c o n d o r

s u c c e s s i v e p e ti t i o n f o r h a b e a s c o r p u s r e li e f u n d e r § 2 2 5 4 o r § 2 2 5 5 m o t i o n

is filed in the district court w ithout the required authorization by this court,

t h e d is t r i c t c o u r t s h o u l d t r a n s f e r t h e p e ti t i o n o r m o t i o n t o t h i s c o u r t i n t h e

                                                                    2
i n t e r e s t o f ju s t i c e p u rs u a n t t o [ 2 8 U .S . C .] § 1 6 3 1 . ” ) . A t t h e v e ry l e a s t , t h e

c o u r t s h o u ld h a v e d is m is s e d th e p e titio n f o r l a c k o f ju r i s d ic tio n . S e e

Spitznas v. Boone, 464 F.3d 1213, 1227 (10th C ir. 2006) (“Since the claim

w a s s u c c e s s i v e ... t h e d is t r i c t c o u r t . .. c o u ld o n l y d i s m i s s t h e p e ti t i o n o r

t r a n s f e r i t to u s f o r c e rt if ic a tio n .” ) .

          H o w e v e r , w e w i l l c o n s tr u e th e p l e a d i n g s f i l e d i n th i s c o u r t a s a

r e q u e s t u n d e r § 2 2 4 4 ( b ) ( 3 ) ( A ) f o r a u th o r i z a ti o n t o f il e a s e c o n d § 2 2 5 4

p e t i t i o n . Id . a t 1 2 1 9 n . 8 ( “ O f c o u r s e , c o n s i s t e n t w it h o u r p r i o r p r a c t i c e , w e

m a y, b u t a r e n o t re q u i re d t o , e x e r c i s e d i s c r e t io n t o c o n s t ru e a r e q u e s t f o r a

c e rt i f ic a te o f a p p e a la b il i t y a s a n a p p li c a ti o n t o f il e a s e c o n d o r s u c c e s s i v e

p e t i ti o n , o r v i c e v e r s a a s w a r r a n t e d i n t h e i n t e r e s t s o f j u s t i c e . ” ) ( c i t in g t o

P e a s e , 1 1 5 F .3 d a t 7 6 4 ) .

          I n o r d e r t o o b t a i n s u c h a u t h o r i z a t i o n M r . C la r k m u s t m a k e a p r i m a

f a c i e s h o w i n g t h a t s a ti s f ie s § 2 2 4 4 ( b ) ( 2 ) ’ s c r i t e r i a f o r t h e f il i n g o f a n o th e r

h a b e a s p e t i ti o n . T h a t s e c t i o n r e q u i r e s t h a t :

                     ( 2 ) A c la im p r e s e n te d i n a s e c o n d o r s u c c e s s i v e h a b e a s
                     c o r p u s a p p l i c a ti o n u n d e r s e c ti o n 2 2 5 4 th a t w a s n o t
                     p r e s e n te d in a p r i o r a p p li c a ti o n s h a ll b e d is m i s s e d
                     unless--

                     ( A ) t h e a p p li c a n t s h o w s t h a t t h e c la im r e li e s o n a n e w
                     r u l e o f c o n s t i t u t i o n a l l a w , m a d e r e tr o a c ti v e t o c a s e s o n
                     c o ll a te r a l r e v ie w b y t h e S u p r e m e C o u r t , t h a t w a s
                     p r e v io u s l y u n a v a il a b le ; o r

                     ( B ) ( i ) t h e f a c tu a l p r e d ic a te f o r t h e c la im c o u l d n o t

                                                                     3
                    h a v e b e e n d i s c o v e r e d p r e v i o u s l y t h r o u g h t h e e x e r c is e
                    o f d u e d il i g e n c e ; a n d

                    ( i i ) t h e f a c ts u n d e r l yi n g t h e c l a im , i f p r o v e n a n d
                    v i e w e d i n l i g h t o f th e e v id e n c e a s a w h o l e , w o u l d b e
                    s u f f ic ie n t to e s t a b li s h b y c le a r a n d c o n v in c in g
                    e v id e n c e t h a t, b u t f o r c o n s t i t u t i o n a l e r r o r , n o
                    r e a s o n a b le f a c tf i n d e r w o u l d h a v e f o u n d t h e a p p li c a n t
                    g u i l t y o f th e u n d e rl yi n g o f f e n s e .

          B a s e d o n o u r r e v i e w o f t h e i m p l ie d a p p l ic a t io n , w e h o l d t h a t M r . C l a r k

h a s f a il e d to m a k e a p r i m a f a c ie s h o w i n g t h a t t h e s u c c e s s i v e p e ti t i o n

s a ti s f ie s t h e a b o v e r e q u ir e m e n t s . H e in v o k e s n o n e w r u l e o f c o n s t i t u t i o n a l

law made retroactive to cases on collateral review by the Supreme Court,

a n d n o r d o e s h e r e ly o n a n y n e w l y d i s c o v e re d e v id e n c e . H i s a ll e g a ti o n s o f

i n n o c e n c e a re m e r e ly c o n c lu s o r y a n d n o t s u p p o r t e d b y a n y e v id e n c e

whatsoever.

          T h e d i s tr ic t c o u r t o r d e r is V A C A T E D , a n d th e im p l i e d a p p li c a ti o n f o r

a u t h o r iz a t i o n t o f i le a n o t h e r § 2 2 5 4 p e t it i o n i s D E N I E D . T h i s m a t t e r i s

DISM ISSED.

                                                                      ENTERED FOR THE COURT



                                                                      PER CU RIA M




                                                                4